Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 03/03/2022 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.    
Allowable Subject Matter

Claims 23-27,33-36 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or amend these claims into their base claims, respectively.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “Edge device implanting a logical network that spans across multiple routing tables.”	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,316,773 B2 [application No.16/609,913], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:
Instant Application  
US. Patent No. 11,316,773 B2
Claim 21. A method for configuring an edge device to implement a plurality of logical routers for a plurality of logical networks, each respective logical router defined for connecting a respective logical network to networks external to the respective logical network, the method comprising: 
configuring a datapath executing on the edge device to use, for each respective logical router, a respective separate routing table associated with the respective logical router, to route data messages between the respective logical network and the networks external to the respective logical network; and 

configuring a routing protocol application that executes on the edge device to exchange routing information with other routers by using the respective separate routing tables for exchanging routes in respective routing protocol sessions with respective external physical routers in the respective networks external to the logical networks.  

1. A method for configuring an edge computing device to implement a logical router belonging to a logical network, the method comprising: 




    configuring a datapath executing on the edge computing device to use a first routing table associated with the logical router for processing data messages routed to the logical router; configuring a routing protocol application that executes on the edge computing device to exchange routing information with other routers via routing protocol sessions, the routing protocol application configured to: 
      use the first routing table for exchanging routes in a first routing protocol session with an external physical router in a network external to the logical network; and use a second routing table for exchanging routes in a second routing protocol session with another edge computing device that also implements the logical router.
Claim 31. A non-transitory machine-readable medium storing a program which when executed by at least one processing unit configures an edge device to implement a plurality of logical routers for a plurality of logical networks, each respective logical router defined for connecting a respective logical network to networks external to the respective logical network, the program comprising sets of instructions for: 
       configuring a datapath executing on the edge device to use, for each respective logical router, a respective separate routing table associated with the respective logical router, to route data messages between the respective logical network and the networks external to the respective logical network; and 
        

     configuring a routing protocol application that executes on the edge device to exchange routing information with other routers by using the respective separate routing tables for exchanging routes in respective routing protocol sessions with respective external physical routers in the respective networks external to the logical networks.  

Claim 11. A non-transitory machine-readable medium storing a program which when executed by at least one processing unit configures an edge computing device to implement a logical router belonging to a logical network, the program comprising sets of instructions for: 




     configuring a datapath executing on the edge computing device to use a first routing table associated with the logical router for processing data messages routed to the logical router; configuring a routing protocol application that executes on the edge computing device to exchange routing information with other routers via routing protocol sessions, the routing protocol application configured to: 
        use the first routing table for exchanging routes in a first routing protocol session with an external physical router in a network external to the logical network; and use a second routing table for exchanging routes in a second routing protocol session with another edge computing device that also implements the logical router.


The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed.  It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application as shown on the table above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22,28-32,37,39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Davie Publication No. (US 2013/0287026 A1) in view of Fullbright et al. Publication No. (US 2015/0326467 A1).

Claims 1-20. (Canceled)  
  
Regarding claim 21, Davie teaches a  method for configuring an edge device (provider edge router [0042] 135-FIG.4) to implement a plurality of logical routers for a plurality of logical networks, each respective logical router defined for connecting a respective logical network to networks external to the respective logical network (The logical implementation 205 shows that the multi-tenant site includes two logical forwarding elements 215 and 220 of the tenants A and B, respectively FIG.4), the method comprising: 
configuring a datapath executing on the edge device to use (provider edge router [0042] 135-FIG.4), for each respective logical router (logical forwarding element 220- FIG.4), a respective separate routing table (first routing virtual routing and forwarding (VRF) table 420 FIG.4) associated with the respective logical router, to route data messages between the respective logical network and the networks external to the respective logical network (the network controllers configure the managed forwarding elements 135, 140, 145, and 150 to implement the logical forwarding element 220 by mapping the logical ports of the logical forwarding element 220 to the managed ports of the managed forwarding elements 135, 140, 145, and 150 to process data for each of the tenants A and B in the multi-tenant site 105 (i.e., the data for one tenant is not forwarded to the other tenant's machines), while the two tenants share the managed forwarding elements [0061-62] FIG.4); and 
configuring a routing protocol application that executes on the edge device (utilizing Multiprotocol Label Switching (MPLS) Virtual Private Networks (VPNs) [0053] The managed forwarding element 135 exchanges data over the connections established between the managed forwarding elements, these connections are tunnels that are defined using Generic Routing Encapsulation (GRE), IP Security (IPSec), Stateless Transport Tunneling (STT), or other tunneling protocols [0059-60] FIG.4) to exchange routing information with other routers by using the respective separate routing tables (The PE router 415 looks at the VIF header 535 and determines that the VRF 420 for the tenant A should be used, the PE router 415 wraps the packet with an MPLS header 540 that directs the packet from one forwarding element to the next forwarding element based on short path labels then identify paths between the PE router 415 to the PE router 505 that interfaces with the tenant A's site 110. Accordingly, the packet 525 gets forwarded in the external network 120 to the PE router 505 [0088-90] step 3-FIG.5)   for exchanging routes in respective routing protocol sessions with respective external physical routers in the respective networks external to the logical networks 110 and 115, respectively, so that the PE router can route the data to and from the sites 110 and 11 [0080] the same explanation given to tenant A for VRF 420 is used for tenant B in association with VRF 425] [0088-90] FIG.5).  
Davie does not explicitly teach the routed data is data messages between the respective logical network.
Fullbright teaches routing data messages between a respective logical network (Fullbright: bridging clouds of computing devices by receiving a virtual routing table (VRT), receive from a first node a first data message destined for a second node, determine that the first data message employs the route specified by the VRT to forward the first data message to the second node [0009-12] FIG.3).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Davie by the teaching of Fullbright to route data messages in order to force communications messages exchanged between two nodes, each in a different cloud service provider's infrastructure to transit a third node, e.g., a node at a data center or a colocation facility and determine how to route messages (e.g., packets) of lower level protocols (Fullbright: [0012] FIG.3).

Regarding claim 22, Davie teaches the method of claim 21, wherein each of the separate routing tables is a separate virtual routing and forwarding (VRF) table (the external network 120 includes a provider edge (PE) router 135, which includes two VPN Routing and Forwarding tables (VRFs) 420 and 425 [0079-80] FIG.5).    

Claim 23-28 (allowable subject matter). 

Regarding claim 29, Davie teaches the method of claim 21, wherein: the method is performed by a network manager that manages the logical network; and the method further comprises configuring the respective separate routing tables by adding routes related to the respective logical networks to the respective separate routing tables (the network controllers configure the pool node to connect to the PE router over an IP network and to build a GRE tunnel to each VRF and creates the VIFs 405 and 410 in the physical network interface 400 to connect to the VRFs 420 and 425, respectively  [0080] and determine what VRF should be used and/or updated to reach its logical router or site [0088-90] FIG.5).  
  
Regarding claim 30, Davie teaches the method of claim 29, wherein, upon receiving a data message from an external network router, the datapath identifies one of the separate routing tables to use for routing the data message and routes the data message using the routes added to the identified routing table (the network controllers configure the managed forwarding elements 135, 140, 145, and 150 to implement the logical forwarding element 220 by mapping the logical ports of the logical forwarding element 220 to the managed ports of the managed forwarding elements 135, 140, 145, and 150 to process data messages for each of the tenants A and B in the multi-tenant site 105 (i.e., the data for one tenant is not forwarded to the other tenant's machines), while the two tenants share the managed forwarding elements [0061-62] FIG.4).

Regarding claims 31-40, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 21-30, where the difference used is the limitations were presented from a “Non-transitory machine-readable medium” side with a processing unit executing a program (Davie: [0143] FIG.12) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472